/KING Y POON/                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	Applicant’s amendment filed on 17 November 2020 has been entered.  Claims 1, 5, 6, 10, 14, 15 have been amended, and claims 2-3 and 11-12 have been cancelled.  Thus, claims 1, 4-10 and 13-18 are still pending in this application, with claims 1 and 10 being independent.  Claims 1, 4-10 and 13-18 are allowed. 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	As indicated in the last Office Action, the prior art of record, individually or in combination, fails to teach, or render obvious, the previously indicated allowable subject matter of dependent claims 3 and 12.  Applicant has amended independent claim 1 to incorporate the allowable subject matter of dependent claim 3 as well as all of the limitations of intervening claim 2.  Likewise, applicant has amended independent claim 10 to incorporate the allowable subject matter of dependent claim 12 as well as all of the limitations of intervening claim 11.  Thus, independent claims 1 and 10 are now allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675